Supreme Court of Florida
                                   ____________

                                  No. SC17-1343
                                  ____________

                               DENNIS SOCHOR,
                                  Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 30, 2018]



PER CURIAM.

      We have for review Dennis Sochor’s appeal of the circuit court’s order

denying Sochor’s motion filed pursuant to Florida Rule of Criminal Procedure

3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Sochor’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Sochor’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Sochor responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Sochor’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Sochor is not entitled to relief.

Sochor was sentenced to death following a jury’s recommendation for death by a

vote of ten to two. Sochor v. State, 619 So. 2d 285, 288 (Fla. 1993). Sochor’s

sentence of death became final in 1994. Sochor v. Florida, 510 U.S. 1025 (1994).

Thus, Hurst does not apply retroactively to Sochor’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Sochor’s

motion.

      The Court having carefully considered all arguments raised by Sochor, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.


                                         -2-
An Appeal from the Circuit Court in and for Broward County,
     Paul L. Backman, Judge - Case No. 061986CF015270A88810

Neal Dupree, Capital Collateral Regional Counsel, Jason Kruszka, Staff Attorney,
and Rachel L. Day, Assistant Capital Collateral Regional Counsel, Southern
Region, Fort Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Donna M. Perry,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                      -3-